Talisman Energy Inc. Consolidated Financial Ratios September 30, 2007 (unaudited) The following financial ratio is provided in connection with the Company's shelf prospectus, filed with Canadian and US securities regulatory authorities, and is based on the Company's Consolidated Financial Statements that are prepared in accordance with accounting principles generally accepted in Canada. The interest coverage ratio is for the 12 month period ended September 30, 2007. Interest coverage (times) Income (1) 11.25 Income from continuing operations (2) 7.53 1Net income plus income taxes and interest expense; divided by the sum of interest expense and capitalized interest. 2Net income from continuing operations plus income taxes and interest expense from continuing operations; divided by the sum of interest expense and capitalized interest from continuing operations.
